Exhibit 99.1 NOTE: CERTAIN MATERIAL HAS BEEN REDACTED FROM THIS DOCUMENT AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE REDACTIONS ARE INDICATED THROUGHOUT THE DOCUMENT BY THE FOLLOWING MARKING: [***] LICENSE AGREEMENT This License Agreement (the “License Agreement”) is made effective as of the 1st day of January, 2009 (the “Effective Date”), by and among, on the one hand, DreamWorks Animation LLC, a Delaware limited liability company with offices at 1000 Flower Street, Glendale, California 91201 (“DWA”), and, on the other hand, DW II Management, Inc., a Delaware corporation with offices at 11400 W. Olympic Blvd, Suite 550, Los Angeles, California 90064 (“Spielberg Entity”), and, solely with respect to Paragraph 2(h) (Spielberg Exclusivity) and the applicable provisions of Paragraph 11 (Miscellaneous), Steven Spielberg, an individual with offices at 11400 W. Olympic Blvd, Suite 550, Los Angeles, California 90064 (“Spielberg”), and is made with reference to the following facts: RECITALS A.DWA is engaged in the business of producing and distributing various entertainment properties, including animated motion pictures, animated television programs and other entertainment-related goods and services, under and in connection with the trademark, service mark and trade name DREAMWORKS and various other trademarks, service marks and trade names containing the term DREAMWORKS,including the trademark, service mark and trade name DREAMWORKS SKG in both word mark and design mark form (collectively the “DreamWorks Marks”).The trademark, service mark and trade name DREAMWORKS SKG in both word mark and design mark form as set forth in Schedule A are referred to in this License Agreement as the “Licensed Marks” (provided that “Licensed Marks” will also include the word mark DREAMWORKS without the SKG component (the “Non-SKG Mark”) but only for use in certain contexts as set forth in Section 2(a)).As between the parties, DWA owns all right, title and interest in and to the DreamWorks Marks worldwide, together with all registrations of and applications to register the DreamWorks Marks and the goodwill of the business pertaining thereto.
